SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment Number Twenty-Seven) Intelligent Systems Corp. (Name of Issuer) Common (Title of Class of Securities) 45816D100 (Cusip Number) 12/31/2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: /X/Rule 13d-1 (b) //Rule 13d-1 (c) //Rule 13d-1 (d) 1 CUSIP NO. 45816D100 13G 1)NAME OF REPORTING PERSONI.R.S. NUMBER OF REPORTING PERSON Weitz Investment Management, Inc. Tax I.D. No. 47-0654095 2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) X 3)SEC USE ONLY 4)CITIZENSHIP OR PLACE OF ORGANIZATION State of Nebraska NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) Sole Voting Power: 6) Shared Voting Power: None 7) Sole Dispositive Power: 8) Shared Dispositive Power: None 9)AGGREGATE AMOUNT OWNED BY EACH REPORTING PERSON 10) CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9. 26.00% 12) TYPE OF REPORTING PERSON IA 2 CUSIP NO. 45816D100 13G 1) NAME OF REPORTING PERSON Wallace R. Weitz 2)CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) X 2) SEC USE ONLY 3) CITIZENSHIP OR PLACE OF ORGANIZATION Citizen of the United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) Sole Voting Power: None 6) Shared Voting Power: 7) Sole Dispositive Power: None 8) Shared Dispositive Power: 9)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10) CHECK IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES [] 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9. 26.00% 12) TYPE OF REPORTING PERSON IN 3 Item 1(a).Name of Issuer: Intelligent Systems Corp. Item 1(b).Address of Issuer's Principal Executive Office: 4355 Shackleford Road Norcross, Georgia 30093 Item 2(a).Names of Persons Filing: Weitz Investment Management, Inc. Wallace R. Weitz, Primary Owner of Weitz Investment Management, Inc. Item 2(b).Principal Business Address of Persons Filing: 1125 South 103rd Street, Suite 200 Omaha, Nebraska 68124-1071 Item 2(c).Citizenship: Weitz Investment Management, Inc. – State of Nebraska Wallace R. Weitz – Citizen of United States of America Item 2(d).Title of Class of Securities: Common Stock Item 2(e).CUSIP Number: 45816D100 Item 3.If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b), check whether the person filing is a: (e) Investment Adviser registered under Section 203 of the Investment AdvisersAct of 1940.This statement is being filed by Weitz Investment Management, Inc. (“Weitz Inc.”) as a registered investment adviser.All of the securities reported in this statement are owned of record by investment advisory clients of Weitz Inc. and none are owned directly or indirectly by Weitz Inc.As permitted by Rule 13d-4, the filing of this statement shall not be construed as an admission that Weitz Inc. is the beneficial owner of any of the securities covered by the statement. (g) Control Person.This statement is also being filed by Wallace R. Weitz (“Weitz”), primary owner of Weitz Inc. in the event he could be deemed to be an indirect beneficial owner of the securities reported by Weitz Inc. through the exercise of voting control and/or dispositive power over the securities as a result of his official positions or ownership of the voting securities of Weitz Inc.Mr. Weitz does not own directly or indirectly any securities covered by this statement for his own account.As permitted by Rule 13d-4, the filing of this statement shall not be construed as an admission that Mr. Weitz is the beneficial owner of any of the securities covered by this statement. 4 Item 4.Ownership: (a) Amount Beneficially Owned: (i) Weitz Inc. 2,270,000 Shares (ii) Weitz 2,270,000 Shares (b) Percent of Class (i) Weitz Inc. 26.00% (ii) Weitz 26.00% (c) Number of Shares as to which such person has: (I)sole power to direct vote: (i) Weitz Inc. (ii) Weitz 0 (II)shared power to direct vote: (i) Weitz Inc. 0 (ii) Weitz (III)sole power to dispose: (i) Weitz Inc. (ii) Weitz 0 (IV)shared power to dispose: (i) Weitz Inc. 0 (ii) Weitz Item 5. Ownership of Five Percent or Less of a Class N/A Item 6.Ownership of More Than Five Percent on Behalf of Another Person N/A Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company N/A Item 8.Identification and Classification of Members of the Group N/A Item 9.Notice of Dissolution of Group N/A Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of and do not have the effect of changing or influencing the control of the issuer 5 of such securities and were not acquired in connection with or as a participant in any transaction having such purposes or effect. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:January13, 2016 WEITZ INVESTMENT MANAGEMENT, INC. By: /s/ Wallace R. Weitz Name:Wallace R. Weitz Title: Chairman of the Board WALLACE R. WEITZ (Individually) /s/ Wallace R. Weitz Joint Filing Agreement In accordance with Rule 13d-1 (k) under the Securities Exchange Act of 1934, the persons or entities named below agree to the joint filing on behalf of each of them of this Schedule 13G with respect to the securities of the Issuer and furtheragree that this joint filing agreement be included as an exhibit to this Schedule 13G. In evidence thereof, the undersigned hereby execute this agreement as of the 13th day of January, 2016. WEITZ INVESTMENT MANAGEMENT, INC. By: /s/ Wallace R. Weitz Name:Wallace R. Weitz Title: Chairman of the Board WALLACE R. WEITZ (Individually) /s/ Wallace R. Weitz 6
